Citation Nr: 1142546	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  07-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, the Board remanded the case to afford the Veteran a personal hearing.  In March 2010, the Veteran and his son testified before the undersigned Veterans Law Judge via videoconference.  A copy of the transcript of that hearing is of record. 

In June 2010, the Board remanded the case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to VA compensation under the provision of 38 U.S.C.A. § 1151 for residuals of a head injury.  

The record reflects that, on January 10, 2006, the Veteran was brought to ambulatory care by personnel from "SARP," a VA outpatient substance abuse treatment program, after having been found experiencing a seizure in either his bedroom or bathroom.  Other evidence of record indicates that the Veteran suffered a seizure while on his way to "SARP."  In any event, after having been examined at a non-VA hospital, the Veteran was found to have had suffered a subarachnoid hemorrhage with bilateral subdural hematomas.  It was also noted that the Veteran had clenched teeth and a large bump to the back of the right side of the head.  Also, he suffered additional seizures during the admission process.  He was later transferred to a VA Medical Center.  
In this case, the Veteran maintains that, on January 10, 2006, while participating in the VA rehabilitation program, he sustained a head injury that resulted in severe residual disability.  He was unable to recall the events that led to his injury, but that feels that his injury was the result of VA having failed to properly supervise him and prevent his fall.

As indicated in the June 2010 remand, the evidence in the claims folder is unclear as to whether the Veteran fell and, as a result, experienced a seizure, or if he first experienced a seizure, which then led to his fall.  Thus, the Board requested that the RO/AMC obtain any records that may have been maintained by VA or any affiliated organization related to the Veteran's admission to a substance abuse rehabilitation program, his treatment at a "Carle" medical facility, and any available and releasable "after-accident review" records.   

Records from the VA Medical Center in Danville were printed for inclusion in the claims folder in June 2010.  Thereafter, in August 2010, VA requested that the Danville VAMC provide any after-accident review records from January 2006 and all inpatient treatment records beginning in January 2006, particularly those records from SARP and the intensive care unit (ICU).  

As to the after-accident review records, VA issued a formal finding in a January 2011 memorandum indicating that such records are  not available for review because they are protected from disclosure, pursuant to 38 U.S.C.A. § 5705 and VHA Directive 2008-077.  Moreover, despite having supplied the Veteran with an authorization form, he did not return the form; therefore records from "Carle," a non-VA facility where the Veteran was purportedly treated in the ICU, were not requested.  However, there is no indication that VA ever followed up on the August 2010 request for "SARP" records dated prior to the January 10, 2006 fall, and the Board finds that these records are necessary to adjudicate the claim.  The Board also observes that there is also a question as to whether the Veteran was provided housing by VA while he participated in "SARP."  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Follow-up on the request dated on August 31, 2010, for "SARP" records.  Specifically, any records related to the Veteran's admission to "SARP" on, or before, January 10, 2006, should be obtained.  Any such records should address whether VA provided the Veteran with housing arrangements through "SARP" and whether the Veteran was found on the morning in question at a VA facility or one run by VA personnel.  If any VA records are found to be protected from disclosure because of applicable law, a complete rationale should be provided for the record.  All efforts to obtain such records should be associated with the record. 

2.  If the above-requested development shows that the Veteran was found unconscious while residing at a VA facility during "SARP," this case should be referred to a VA examiner for an appropriate medical opinion to address whether the Veteran is entitled to VA compensation under the provision of 38 U.S.C.A. § 1151 for residuals of a head injury.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination. 

The examiner is asked to address the following:  a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any additional disability as the result of the January 10, 2006, incident; and b)  if so, whether the proximate cause of such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  A complete rationale must be provided for all opinions and conclusions reached.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. 

Thereafter, the case should be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


